UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 20-2188


In re: JEFFREY A. PLEASANT, a/k/a Jeffrey A. Pleasants,

                     Petitioner.



            On Petition for Writ of Mandamus. (3:00-cr-00071-REP-RCY-1)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Pleasant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Pleasant petitions for a writ of mandamus, seeking to challenge his criminal

convictions and sentence. We conclude that Pleasant is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought, Murphy-Brown, 907 F.3d at 795, and

may not be used as a substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007).

       The relief sought by Pleasant is not available by way of mandamus. Accordingly,

we deny Pleasant’s petition for a writ of mandamus and his motion for an expedited hearing

and immediate release. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                            2